DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 07/22/2022 is acknowledged.  The amendment includes the amending of claims 15-20.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 07/22/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
5.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, co-pending counterpart foreign applications of CN111522996, KR20210125902, and JP2021168117 have been filed, and yet no search reports and/or office actions regarding these cases have been submitted to the Office in an information disclosure statement.
Claim Rejections - 35 USC § 101
6.         The rejections raised in the Office Action mailed on 04/25/2022 have been overcome by applicant’s amendment received on 07/22/2022n.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Article entitled “Compact CNN Based Video Representation for Efficient Video Copy Detection”, dated 06 January 2017).
10.	Regarding claims 1, 8, and 15, Wang teaches a method, electronic device, and non-transitory computer-readable storage comprising:
A)  sampling video frames from a target video and videos to be searched in a video library (Abstract, Section 3.1); and 
B)  extracting features from the sampled frames (Abstract, Sections 3.1-3.2); 
C)  matching the target video and the videos to be searched according to the extracted features to determine a candidate video to be searched that matches the target video (Section 3.3); 
D)  determining at least one candidate video segment from the determined candidate video (Section 3.3); and 
E)  calculating a degree of matching between the target video and each candidate video segment based on the extracted features of each sampled frame (Section 3.3); and 
F)  determining a video segment matching the target video in the videos to be searched according to the degree of matching between the target video and each candidate video segment (Section 3.3).
	The examiner notes that Wang teaches “sampling video frames from a target video and videos to be searched in a video library” as “We first extract CNN features from the densely sampled video frames and then encode them into a fixed length vector via the SC method” (Abstract) and “On the contrary, our starting point is gathering more information into final representations. So the first step of our method is to sample frames from query and database videos densely” (Section 3.1).  The examiner further notes that the sampling of frames from a query video (i.e. the claimed target video) and database videos (i.e. the claimed videos to be searched in a video library) teaches the claimed sampling.  The examiner further notes that Wang teaches “extracting features from the sampled frames” as “We first extract CNN features from the densely sampled video frames and then encode them into a fixed length vector via the SC method” (Abstract), “On the contrary, our starting point is gathering more information into final representations. So the first step of our method is to sample frames from query and database videos densely.  The next step is to describe sampled frames via frame-based features” (Section 3.1), and “We aim to use compact representation to describe the densely sampled features” (Section 3.2).  The examiner further notes that the extraction of features from sampled of frames from a query video and database videos teaches the claimed extracting.  The examiner further notes that Wang teaches “matching the target video and the videos to be searched according to the extracted features to determine a candidate video to be searched that matches the target video” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval” (Section 3.3).  The examiner further notes that the matching process in Wang clearly uses the extracted features as a basis for comparing the query video (i.e. the claimed target video) and the database videos (i.e. the claimed videos to be searched).  The examiner further notes that Wang teaches “determining at least one candidate video segment from the determined candidate video” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a segment from database videos (See “segment pairs”).  The examiner further notes that Wang teaches “calculating a degree of matching between the target video and each candidate video segment based on the extracted features of each sampled frame” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula.  The examiner further notes that Wang teaches “determining a video segment matching the target video in the videos to be searched according to the degree of matching between the target video and each candidate video segment” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains the matching segment via the use of a score formula.

	Regarding claims 3, 10, and 17, Wang further teaches a method, electronic device, and non-transitory computer-readable storage comprising:
A)  wherein the determining at least one candidate video segment from the candidate video to be searched comprises: combining every two sampled frames of the candidate video to be searched, to obtain at least one sampled frame pair, and using the two sampled frames in the sampled frame pair as a start frame and an end frame of a candidate video segment to obtain the at least one candidate video segment (Section 3.3).
	The examiner notes that Wang teaches “wherein the determining at least one candidate video segment from the candidate video to be searched comprises: combining every two sampled frames of the candidate video to be searched, to obtain at least one sampled frame pair, and using the two sampled frames in the sampled frame pair as a start frame and an end frame of a candidate video segment to obtain the at least one candidate video segment” as “It’s necessary to link our video level representations to a longer video segment because each feature only describes a short-time interval clips. The longer video segment is then associated with a starting timestamp and a ending timestamp of a testing video” (Section 3.3).  The examiner further notes that the obtained longer video segment with a start frame and end frame teaches the claimed combining. 

Regarding claims 4, 11, and 18, Wang further teaches a method, electronic device, and non-transitory computer-readable storage comprising:
A)  wherein the calculating comprises: calculating a similarity between each sampled frame in the target video and each sampled frame in the candidate video segment based on the extracted features of each sampled frame (Section 3.3); and
B)  determining the degree of matching between the target video and the candidate video segment based on the similarity between each sampled frame in the target video and each sampled frame in the candidate video segment (Section 3.3).
	The examiner notes that Wang teaches “wherein the calculating comprises: calculating a similarity between each sampled frame in the target video and each sampled frame in the candidate video segment based on the extracted features of each sampled frame” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula.  The examiner further notes that Wang teaches “determining the degree of matching between the target video and the candidate video segment based on the similarity between each sampled frame in the target video and each sampled frame in the candidate video segment” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Article entitled “Compact CNN Based Video Representation for Efficient Video Copy Detection”, dated 06 January 2017) as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Liu et al. (Article entitled “Visual Analysis of Child-Adult Interactive Behaviors in Video Sequences”, dated 2010).
15.	Regarding claims 2, 9, and 16, Wang further teaches a method, electronic device, and non-transitory computer-readable storage comprising:
A)  wherein the matching comprises: determining, according to the extracted features of the sampled frames, matching results between the sampled frames in the target video and the sampled frames in the videos to be searched (Section 3.3). 
	The examiner notes that Wang teaches “wherein the matching comprises: determining, according to the extracted features of the sampled frames, matching results between the sampled frames in the target video and the sampled frames in the videos to be searched” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval” (Section 3.3).  The examiner further notes that the matching process in Wang clearly uses the extracted features as a basis for comparing the query video (i.e. the claimed target video) and the database videos (i.e. the claimed videos to be searched).  
	Wang does not explicitly teach:
B)  counting the matching results, and determining, according to the counted matching results, the candidate video to be searched that matches the target video.
	Liu, however, teaches “counting the matching results, and determining, according to the counted matching results, the candidate video to be searched that matches the target video” as “We get an image patch sample which contains the object as another query input, and compute the SIFT keypoints in it, then when the SIFT features are obtained, we compute the SIFT matches between the input patch and the each frame in the video. Afterwards count the number of the matches. For some of the pairs the number of the matches counts to 0 or 1, although it contains the object in the frame. While some other image pairs have more matches. Thus we just consider the pairs which the match number is above a threshold. In this experiment, we set it to 3, for most of the matches counts to 3 or more, this is a empirical value, and can change it due to the different object” (Section III(C)(1)).
	The examiner further notes that the secondary reference of Liu teaches the concept of counting the number of match results between video frames.  The combination would result in counting the number of matches in Wang.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Liu’s would have allowed Wang’s to provide a method for reducing time when determining information from large collections of videos, as noted by Liu (Section I).
16.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Article entitled “Compact CNN Based Video Representation for Efficient Video Copy Detection”, dated 06 January 2017) as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Postelnicu et al. (U.S. Patent 8,953,836).
17.	Regarding claims 5, 12, and 19, Wang further teaches a method, electronic device, and non-transitory computer-readable storage comprising:
A)  wherein the determining the degree of matching between the target video and the candidate video segment comprises: determining a similarity between the target video and the candidate video segment based on the similarity between each sampled frame in the target video and each sampled frame in the candidate video segment (Section 3.3);
B)  superimposing the similarity between the target video and the candidate video segment with a reward function to obtain the degree of matching between the target video and the candidate video segment (Section 3.3).
	The examiner notes that Wang teaches “wherein the determining the degree of matching between the target video and the candidate video segment comprises: determining a similarity between the target video and the candidate video segment based on the similarity between each sampled frame in the target video and each sampled frame in the candidate video segment” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula.  The examiner further notes that Wang teaches “superimposing the similarity between the target video and the candidate video segment with a reward function to obtain the degree of matching between the target video and the candidate video segment” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula (i.e. a “reward function”).    
	Wang does not explicitly teach:
B)  superimposing the similarity between the target video and the candidate video segment with a preset value to obtain the degree of matching between the target video and the candidate video segment, wherein the preset value is positively correlated with a length of the candidate video segment.
	Postelnicu, however, teaches “superimposing the similarity between the target video and the candidate video segment with a preset value to obtain the degree of matching between the target video and the candidate video segment, wherein the preset value is positively correlated with a length of the candidate video segment” as “A coverage filter can compute the total time of all matching sections established by diagonal filter 100. Therefore, a coverage filter that is applied to the two samples in FIG. 1 would compute that 10 seconds out of the total 16 seconds were covered by matching segments. It can be appreciated that a threshold can be established for the coverage filter that establishes a minimum amount of matching segment coverage that is to be present for the uploaded video to be determined as a duplicate. In one example, the threshold can be a percentage. For example, if the percentage threshold is 75%, the threshold would require that 75% of the duration of the uploaded video be covered by matching segments of the reference video for the uploaded video to be determined a "duplicate" of the reference video. In the example depicted in FIG. 1, only 10 out of 16 seconds of the video are matching segments equaling a percentage of 62.5%. Thus, the reference video in FIG. 1 would not be deemed a match based on a coverage filter having 75% as the percentage threshold” (Column 4, lines 23-41).
	The examiner further notes that the instant specification merely mentions “superimposing” without defining what it constitutes (See Paragraph 81).  Thus, the use of durations (i.e. length) with a threshold value (i.e. a “preset value”) for matching videos to a target video teaches the claimed superimposing in the broadest reasonable interpretation.  The combination would result in using threshold durations as a basis for matching the videos via the use of Wang’s “reward function”.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Postelnicu’s would have allowed Wang’s to provide a method for improving duplicate video detection, as noted by Postelnicu (Column 1, lines 28-31).

Regarding claims 6, 13, and 20, Wang does not explicitly teach a method, electronic device, and non-transitory computer-readable storage comprising:
A)  wherein the determining at least one candidate video segment from the candidate video to be searched comprises: determining the at least one candidate video segment, a ratio of whose length to a length of the target video is within a preset interval, from the candidate video to be searched.
	Postelnicu, however, teaches “wherein the determining at least one candidate video segment from the candidate video to be searched comprises: determining the at least one candidate video segment, a ratio of whose length to a length of the target video is within a preset interval, from the candidate video to be searched” as “A coverage filter can compute the total time of all matching sections established by diagonal filter 100. Therefore, a coverage filter that is applied to the two samples in FIG. 1 would compute that 10 seconds out of the total 16 seconds were covered by matching segments. It can be appreciated that a threshold can be established for the coverage filter that establishes a minimum amount of matching segment coverage that is to be present for the uploaded video to be determined as a duplicate. In one example, the threshold can be a percentage. For example, if the percentage threshold is 75%, the threshold would require that 75% of the duration of the uploaded video be covered by matching segments of the reference video for the uploaded video to be determined a "duplicate" of the reference video. In the example depicted in FIG. 1, only 10 out of 16 seconds of the video are matching segments equaling a percentage of 62.5%. Thus, the reference video in FIG. 1 would not be deemed a match based on a coverage filter having 75% as the percentage threshold” (Column 4, lines 23-41).
	The examiner further notes that the secondary reference of Postelnicu teaches the concept of using durations (i.e. length) of matching video segments within a threshold of a target video.  The combination would result in using durations as a basis for matching the videos in Wang.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Postelnicu’s would have allowed Wang’s to provide a method for improving duplicate video detection, as noted by Postelnicu (Column 1, lines 28-31).
18.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Article entitled “Compact CNN Based Video Representation for Efficient Video Copy Detection”, dated 06 January 2017) as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Jiang et al. (Article entitled “VCDB:  A Large-Scale Database for Partial Copy Detection in Videos”, dated 2014).
19.	Regarding claims 7 and 14, Wang further teaches a method and electronic device comprising:
A)  wherein the determining a video segment matching the target video in the videos to be searched comprises: determining, from the candidate video segment, a target candidate video segment whose degree of matching with the target video (Section 3.3);
D)  determining a start frame and an end frame of the video segment matching the target video in the corresponding video to be searched (Section 3.3).
	The examiner further notes that Wang teaches “wherein the determining a video segment matching the target video in the videos to be searched comprises: determining, from the candidate video segment, a target candidate video segment whose degree of matching with the target video” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the matching process in Wang clearly ascertains a degree of matching between segments from a query video (i.e. the claimed target video) and the matched database video(s) via the use of a score formula.  The examiner further notes that Wang teaches “determining a start frame and an end frame of the video segment matching the target video in the corresponding video to be searched” as “The final step of video copy detection is to compare the query video with database videos and identify the most similar segment pairs between them. The matching method contains fast retrieval and temporal alignment.  We leverage the normal KD-tree to store our features and do fast retrieval… It’s necessary to link our video level representations to a longer video segment because each feature only describes a short-time interval clips. The longer video segment is then associated with a starting timestamp and a ending timestamp of a testing video…we employ the temporal network to align our matched video segments and adopt the following formula to measure the similarity score between two features:” (Section 3.3).  The examiner further notes that the identifying of the starting and ending timestamps teaches the claimed start and end frame.
	Wang does not explicitly teach:
A)  a preset condition; and 
B)  searching previous frames based on a position of a sampled frame serving as a start frame of the target candidate video segment in a corresponding video to be searched; 
C)  searching subsequent frames based on a position of the sampled frame serving as an end frame of the target candidate video segment in the corresponding video to be searched.
	Jiang, however, teaches “a preset condition” as “With Hamming embedding, two SIFT feature matches only when they fall in the same Voronoi cell and their Hamming distance within the cell is smaller than a threshold” (Pages 364-365), “searching previous frames based on a position of a sampled frame serving as a start frame of the target candidate video segment in a corresponding video to be searched” as “Two frames are considered to be a copy pair if they have a sufficient number of matched SIFT features over a threshold. The next step is to align the matched frames and identify the copied video segments, by considering both the visual similarity and the temporal information. Note that this alignment process also has the capability of further filtering the wrong frame matches by checking temporal (in)consistency. We adopt two methods to achieve this goal. The first one was proposed by Tan et al. [14], who formulated the problem by network flow optimization. Given a query video Q and a database video R, a temporal network is constructed by querying the top-k similar frames from R using Q. After that directed edges are established across the frames in the top-k lists by chronologically linking the frames according to their timestamps. The value (edge weight) of the link (edge) is the similarity value between the corresponding frames. Finally, optimization is performed to identify the longest path (segment) by considering three constraints: the maximum difference between the timestamps of two successively aligned frames, the minimum length of a copied segment, and the minimum similarity value between the matched frames” (Page 365), and “searching subsequent frames based on a position of the sampled frame serving as an end frame of the target candidate video segment in the corresponding video to be searched” as “Two frames are considered to be a copy pair if they have a sufficient number of matched SIFT features over a threshold. The next step is to align the matched frames and identify the copied video segments, by considering both the visual similarity and the temporal information. Note that this alignment process also has the capability of further filtering the wrong frame matches by checking temporal (in)consistency. We adopt two methods to achieve this goal. The first one was proposed by Tan et al. [14], who formulated the problem by network flow optimization. Given a query video Q and a database video R, a temporal network is constructed by querying the top-k similar frames from R using Q. After that directed edges are established across the frames in the top-k lists by chronologically linking the frames according to their timestamps. The value (edge weight) of the link (edge) is the similarity value between the corresponding frames. Finally, optimization is performed to identify the longest path (segment) by considering three constraints: the maximum difference between the timestamps of two successively aligned frames, the minimum length of a copied segment, and the minimum similarity value between the matched frames” (Page 365).
	The examiner further notes that the secondary reference of Jiang teaches the use of a threshold as a basis for comparing videos.  The combination would result in the use of such a threshold when comparing segments in Wang.  Moreover, Jiang teaches the identifying (i.e. searching) for chronological paths.  Such chronological paths entail a starting and ending frame. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Jiang’s would have allowed Wang’s to provide a method for reducing challenges when detecting duplicate videos, as noted by Jiang (Page 357).
Response to Arguments
20.	Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
	Applicants argue on Page 10 that “According to section 3.3 of Wang, a temporal network is used to align matched video segments and a similarity score between two features is calculated, and then a matched video is retrieved. However, Wang fails to disclose continuing another matching to find a video segment from the matched video. In fact, Wang aims to find a video copy of a given video, and by the method disclosed by Wang, the video can be retrieved directly by performing matching on the obtained series of video level representations.  In contrast, in the method of the present claim 1, firstly, a candidate video is obtained, and then a video segment is determined from the candidate video. That is to say, matching is performed twice in the claim 1. Further, in the method of the claim 1, a matched video segment, rather than a video, is to be retrieved. The matched video segment is often part of the video rather than the whole video”.  However, the examiner wishes to state that limitation D of claim 1 merely claims the determining of at least one candidate video segment from the determined candidate video.  Figure 1 of Wang clearly shows that segment(s) are “determined” as they are compared (i.e. matched) with the query video to ascertain the most similar segment pairs in accordance with a similarity score formula (i.e. degree of matching) (See also Section 3.3).  Moreover, limitation C of claim 1 merely claims the matching of a query video to a database of videos in accordance to extracted features.  Figure 1 of Wang clearly shows that the segments themselves are based off such extracted features, and as a result, limitation C is taught as well in the broadest reasonable interpretation.  Specifically, because the segments (which are based off of features) of the videos to be searched are compared to the query video via a similarity score formula, then as a result, a candidate video is determined in accordance to extracted features (limitation C).  Furthermore, segment(s) of such a video are also “determined” (i.e. limitation D) and matched via the similarity score formula to ascertain the most similar pair (i.e. limitations E & F).
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,184,100 issued to Wilf et al. on 27 February 2007.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to match video frames).
U.S. PGPUB 2010/0085481 issued to Winter et al. on 27 February 2007.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to match video frames).
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 01, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168